
	
		II
		111th CONGRESS
		1st Session
		S. 1883
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 26, 2009
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary
		  suspension of duty on iminodisuccinate.
	
	
		1.Iminodisuccinate
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended—
				(1)in heading 9902.29.83 by striking the date
			 in the effective period column, and inserting 12/31/2011;
			 and
				(2)in heading 9902.38.10 by striking the date
			 in the effective period column and inserting 12/31/2011.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
